Per Curiam.
The policy providing for disability compensation and waiver of premiums upon proof of total and permanent disability, or where such proof establishes “ that the insured is, and for a period of not less than three consecutive months immediately preceding receipt of proof has been totally disabled,” it was not a compliance with the contract to offer proof of disability one year after the disability had ceased, and plaintiff’s ignorance of the provision entitling him to compensation is no excuse for failure to comply with the terms of the contract. (Whiteside v. No. American Acc. Ins. Co., 200 N. Y. 320; Hanna v. Commercial Travelers Mut. Assn., 204 App. Div. 258; affd., 236 N. Y. 571.)
Judgment reversed, with thirty dollars costs, and complaint dismisse'd on the merits, with costs.
All concur; present, Lydon, Callahan and Peters, JJ.